Citation Nr: 1412395	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-39 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 






INTRODUCTION

The Veteran had active military service from May 1980 to May 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran requested a hearing before the Board, and his hearing was scheduled for March 2011.  This hearing was cancelled by the Veteran and rescheduled for May 2012.  The Veteran failed to appear for this hearing and has not presented good cause for doing so.  Therefore, the Board will proceed to adjudicate the instant claim.  See 38 C.F.R. § 20.704 (2013).  

The Veteran initially submitted a claim of service connection for PTSD.  See October 2007 VA Form 21-526.  As the Veteran has also been diagnosed with a psychiatric disorder other than PTSD, the Board has expanded the issue on appeal to include all acquired psychiatric disorders.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities).  


FINDINGS OF FACT

1.  The Veteran did not engage in combat and there is no credible evidence of record verifying the Veteran's claimed in-service stressors.  

2.  The Veteran is not diagnosed with PTSD as the result of a verified stressor from active service. 

3.  The Veteran's acquired psychiatric disorder other than PTSD, to include major depression disorder and anxiety disorder, was not manifested in active service; any current psychiatric disorder is not otherwise etiologically related to such service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met. 38 U.S.C.A.   §§ 1131, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).

2.  The criteria for service connection for an acquired psychiatric disorder, other than PTSD, have not been met.  38 U.S.C.A. §§ 1131, 5107 (b) (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis 

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of an in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

PTSD

The Veteran asserts entitlement to service connection for PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.)) (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013) (pertaining to combat veterans). 

However, if, as in the present case, the Veteran did not engage in combat; thus, his alleged stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory requirement of "credible supporting evidence" means that "the veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The Veteran asserts that he suffers from PTSD as a result of stressors he experienced while serving in Germany.  The Veteran claims that sometime between the late spring and early fall of 1982 he witnessed a fatal accident involving military vehicles and a civilian pregnant woman being dragged from her vehicle.  His second claimed stressor, during the same time period, was an accident that he did not witness, involving a civilian motorcycle driver and a military convoy, but Veteran was responsible for the post-accident clean up.  See December 2007 VA Form 21-0781.  The RO was unable to verify the claimed in-service stressors as described by the Veteran.  

The RO attempted to verify the reported stressors by contacting the Defense Personnel Records Information Retrieval System (DPRIS), requesting verification of the Veteran's asserted in-service stressors with respect to his service with the 2nd Squadron 11th Armored Calvary Regiment.  The DPRIS wrote back and stated that they coordinated their efforts with the US Army Combat Readiness/Safety Center and they researched their ground incident database for any accidents occurring in Germany during the time period of April 1-October 31 1982.  They reported to the RO that the database did not contain an incident report documenting the Veteran's claimed stressors.  

The Veteran has a current diagnosis of PTSD conforming to the DSM-IV criteria. See, e.g., August 2007 VA Mental Health Intake Examination; see also August 2010 Letter in support of the Veteran's Claim from Dr. E. J.  Additionally, the medical evidence demonstrates that his current PTSD symptoms are directly linked to the incidents described by the Veteran in his statements regarding the two accidents he witnessed.  As such, the Board finds that there is a competent nexus opinion of record.  The remaining element of the Veteran's PTSD claim is credible supporting evidence that the claimed in-service stressor(s) occurred.  See 38 C.F.R. § 3.304(f).

The Veteran's limited service treatment records make no mention of treatment or diagnosis of PTSD in service.   The Veteran's May 1986 enlistment examination for the Michigan Army National Guard Report of Medical History, which is signed by the Veteran, states that he had no history of depression, excessive or nervous trouble.  The Veteran's May 1986 Report of Medical Examination states that he was evaluated as clinically normal for psychiatric conditions.  

In the absence of confirmation of a stressful incident, which supports a diagnosis of PTSD, the diagnosis of PTSD contained in the record is not supported by a verified stressor.  "Just because a physician or other health care professional accepted the Veteran's description of his Vietnam experiences as credible and diagnosed the appellant as suffering from PTSD does not mean that the BVA was required to grant service connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wood, 1 Vet. App. at 192.

The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD. There is no doubt to be resolved, and service connection for PTSD is not warranted.  See 38 U.S.C.A. § 5107 (West 2002).

Acquired Psychiatric Disorder 

As noted above, the Veteran has been diagnosed with a major depressive order and an anxiety disorder.  Thus, the Board will also consider whether service connection may be warranted for any alternate acquired psychiatric disorder other than PTSD.  See generally Clemons, 23 Vet. App. 1.

While the evidence reveals that the Veteran currently suffers from acquired psychiatric disorders, the probative evidence of record does not etiologically link the Veteran's current disorders to his service or any incident therein.  Service treatment records are absent complaints of, or treatment for, a psychiatric condition in service.  Post service records available first diagnose the Veteran with acquired psychiatric disorders in October 2007 by a VA psychiatrist during an intake examination.  This was approximately 24 years after the Veteran was separated from service.  This lapse in time between service and the first treatment and diagnosis for a psychiatric disorder weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson, 12 Vet. App. 247.

While the Veteran has been diagnosed with acquired psychiatric disorders, other than PTSD, by a VA psychiatrist, there is no opinion linking these acquired psychiatric disorders to his active service.  There is no medical evidence of record suggesting an etiological link between the Veteran's currently diagnosed major depressive disorder and anxiety disorder to his active service other than the Veteran's own statements.  The Veteran made a statement in his October 2007 claim that he believes that his witnessing of the two accidents mentioned above is the cause of his "mental health disorders."  The Board acknowledges that the Veteran himself has claimed that his current psychiatric disorder(s) may be the result of active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., feeling sad or nervous; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009). Consequently, the Veteran's lay assertions of an etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995). 

In sum, the evidence of record does not include competent medical evidence to support the Veteran's assertion that any currently diagnosed psychiatric disorder is etiologically related to his active service.  The absence of any complaints of or treatment for a psychiatric condition in service constitutes probative evidence against the claim for direct service connection.  Finally, there is no competent medical opinion of record suggesting an etiological link between the Veteran's current acquired psychiatric disorder and his active service.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder on a direct basis, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

Duty to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify was satisfied prior to the initial rating decision through December 2007 and January 2009 letters sent to the appellant that fully addressed all notice elements.  The letters informed the appellant of what evidence was required to substantiate his service connection claims and of the appellant's and VA's respective duties for obtaining evidence.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters. 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  In February 2009, the RO made a formal finding that not all service records had been obtained, and the narrative details their requests to the National Guard for records.  It does not appear that active duty records are missing.  Those were obtained and appear complete with dental, outpatient treatment, and physical examinations.  After the RO's memo, physical examination reports were received from the National Guard in July 2009.  Therefore, it appears all available records are now associated with the claims file. To the extent any records are missing, the RO notified the Veteran in a January 2009 letter that these records are missing and requested he provide any records in his possession.  Regardless, the Veteran has never alleged that he received psychiatric treatment during service or that he reported or discussed his alleged stressors with any provider.

All post-service VA and private treatment records identified by the Veteran have also been obtained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.

A VA examination was not provided in conjunction with the Veteran's service connection claims, and the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2013).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, while the record contains etiological opinions linking the Veteran's PTSD to his active service, such statements are based solely on the Veteran's reported stressors, which have not been verified.  As there is nothing in the record, other than the Veteran's statements, that he experienced such in-service stressors, VA is not required to provide him with a VA examination in conjunction with his claim. Further, as the record lack evidence of a nexus linking the Veteran's acquired psychiatric disorder(s), other than PTSD, to an in-service event or injury, there is no need to provide a VA examination for this claim either.   

All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159. 


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


